Citation Nr: 0833801	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2. Entitlement to service connection for a gastrointestinal 
disorder, to include as due to nicotine dependence.

3.  Entitlement to an initial compensable disability 
evaluation for a deviated nasal septum.

4.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
December 1963.

This matter was brought on appeal to the Board of Veterans' 
Appeals (Board) from May 1998 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In November 2000, the Board dismissed the appeal of the issue 
of entitlement to service connection for a nervous disorder 
and remanded the issues of service connection for deviated 
nasal septum, pneumonia residuals, bronchitis, rhinitis, 
sinusitis, a dental disorder and a variously diagnosed 
gastrointestinal disorder to the RO for further development.  

In March 2003, the RO granted service connection for 
maxillary sinusitis, deviated left nasal septum and allergic 
rhinitis and assigned a 10 percent evaluation for maxillary 
sinusitis and noncompensable evaluations for deviated left 
nasal septum and allergic rhinitis, each effective from 
August 1997.  The veteran appealed the initial evaluations.

The record shows that the veteran also appealed a 
September 2003 rating decision that determined the veteran 
had not submitted new and material evidence to reopen the 
claim of service connection for a nervous disorder and found 
there was no clear and unmistakable error (CUE) in the 
April 1998 rating decision that denied service connection for 
a nervous disorder.  The case was returned to the Board for 
appellate consideration.

The veteran presented testimony at a videoconference hearing 
in March 2005 before the undersigned sitting in Washington, 
D.C. 

In a September 2005 decision, the Board denied the veteran's 
claims on appeal.  The veteran appealed the Board's September 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Partial Remand (JMPR), the Court, in a March 2008 Order, 
vacated the Board's decision, in part, as to the issues on 
the title page of this decision, and remanded the matter to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In additional to ordering development on the issues listed on 
the title page of this decision, the Court, pursuant to the 
JMPR, has instructed the Board to address the issue of 
whether a claim of service connection for depression as 
secondary to nicotine dependence was reasonably raised and 
whether or not it was withdrawn.

In April and May 1998 rating decisions, service connection 
for a nervous disorder was denied on the basis that a nervous 
disorder was not incurred in service.  Although the veteran 
raised claims of service connection for other disabilities as 
being due to nicotine dependence, the issue of service 
connection for a nervous disorder was not considered nor 
denied on that basis.  The veteran perfected an appeal as to 
the denial of service connection for a nervous disorder.  

In May 1998, the veteran raised the issue of service 
connection for depression as secondary to nicotine 
dependence.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

The Board finds that the veteran submitted an adequate claim 
of service connection for depression as secondary to nicotine 
dependence in May 1998.  

In correspondence received on June 28, 1999, the veteran 
withdrew his appeal of service connection for a nervous 
disorder.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In a November 2000 Board decision, the Board dismissed the 
appeal of service connection for a nervous disorder (on a 
direct basis, not as secondary to nicotine dependence) as the 
veteran had successfully withdrawn his appeal.  

In April 2003 correspondence, the veteran again essentially 
asserted that he had depression as secondary to nicotine 
dependence.  He also indicated that depression and a nervous 
disorder were not the same disability.  

In a September 2003 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a nervous disorder.  The 
veteran perfected an appeal.  In the Board's September 2005 
decision which has been vacated, the Board likewise 
determined that new and material evidence had not been 
received to reopen the claim.  Both the RO and the Board 
pointed out that the new claim of service connection for 
depression as secondary to nicotine dependence was raised 
after a change in the law which prohibits service connection 
for nicotine dependence.  38 U.S.C.A. § 1103(A) prohibits 
service connection for disability or death on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during service for claims filed after June 
9, 1998.  

The JMPR suggests that the veteran's May 1998 claim of 
service connection for depression as secondary to nicotine 
dependence was not adjudicated and was not part and parcel of 
the claim of service connection for a nervous disorder which 
was adjudicated, denied, appealed, and then withdrawn from 
appellate status.  

The Board has thoroughly reviewed the record.  Significant in 
this case is the fact that in April and May 1998, the RO 
considered various service connection claims on the basis of 
whether claimed disabilities were secondary to nicotine 
dependence.  The claim of service connection for a nervous 
disorder was not considered on that basis.  The veteran 
maintains that the claim he raised in May 1998 was a separate 
claim and should have been adjudicated separately; he did not 
intend to withdraw that claim in June 1999.  

The Board finds merit in the veteran's arguments.  His claim 
of service connection for a nervous disorder was denied on 
the basis that it was not directly related to service.  
Although the Board believes that "depression" per se may 
indeed come under the umbrella of service connection for a 
"nervous disorder," the veteran did in fact raise the claim 
of service connection for depression separately.  Other 
multiple claims were specifically adjudicated as being 
secondary to nicotine dependence, but a nervous disorder, to 
include depression, was not adjudicated on that basis.  The 
RO had only denied service connection for a nervous disorder 
as being directly related to service.  The veteran withdrew 
his perfected appeal as to that issue.  The matter of whether 
the veteran had a nervous disorder to include depression as 
being secondary to nicotine dependence was not adjudicated.  
Thus, there was no appeal to withdraw with regard to that 
matter.  

It is important to consider the veteran's intent in 
determining if he was withdrawing the claim of service 
connection for depression as secondary to nicotine 
dependence, i.e., requesting that the RO not adjudicate that 
claim.  The Board finds that in this instance, he was not.  
The Board finds credible that the veteran only intended to 
withdraw his appeal of service connection for a nervous 
disorder on a direct basis and wished to have his claim of 
service connection for depression as secondary to nicotine 
dependence adjudicated separately.  

As such, the veteran's claim of service connection for 
depression as secondary to nicotine dependence was raised in 
May 1998, prior to the change in the law.  Thus, that claim 
should be adjudicated under the provisions which permitted 
service connection.  However, as noted below, the claim of 
service connection for nicotine dependence, the underlying 
disease, requires additional development.  Thus, initial 
adjudication of the merits of service connection for 
depression as secondary to nicotine dependence must be 
deferred by the RO until the outcome of that claim is 
determined.  

As noted, the Court vacated the Board's September 2005 
decision for compliance with the JMPR.  The JMPR determined 
that the veteran should be afforded medical examinations in 
order to properly assess the remaining issues on appeal.  

With regard to service connection for nicotine dependence, as 
noted above, 38 U.S.C.A. § 1103(A) prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during service for claims filed after June 
9, 1998.  However, the veteran's claim was received prior to 
that time.  The JMPR pointed out that although there was 
medical evidence addressing nicotine dependence, see VA 
examination report dated October 2001, the VA examiner did 
not fully discuss the question of when nicotine dependence 
began and when the appellant stated to smoke.  In addition, a 
subsequent November 2002 examination indicated that nicotine 
use during service would have exacerbated rhinitis and 
sinusitis and would have aggravated the symptoms.  However, 
this examiner also did not discuss when nicotine dependence 
began.  

In light of the foregoing, the veteran should be afforded a 
VA examination to determine the date of onset of the 
veteran's nictotine dependence to include whether he had 
nicotine dependence before service.  If it is determined to 
have preexisted service, the examiner should opine if the 
nicotine dependence underwent an increase in disability 
during service.  If the veteran's nicotine dependence 
underwent an increase in disability during service, was the 
increase in disability due to the natural progress of the 
disease or was the increase in disability beyond the natural 
progress of the disease.  If the examiner, on the other hand, 
finds that nicotine dependence did not preexist service 
entry, the examiner should determine if it began during 
service.  

With regard to the claim of depression as secondary to 
nicotine dependence, as noted above, the Board has determined 
that the veteran reasonably raised a claim of service 
connection for depression as secondary to nicotine dependence 
in May 1998 correspondence and did not withdraw that claim in 
June 28, 1999 correspondence.  Thus, that matter must be 
considered on the merits, under the old law which did not 
prohibit service connection.  However, that matter is 
deferred pending adjudication of service connection for 
nicotine dependence.  However, the Board finds that in the 
interest of efficiency, if the VA examiner determines that 
nicotine dependence either began or was aggravated during 
service, the VA examiner should opine as to whether the 
veteran's depression is proximately due to, or the result of, 
nicotine dependence.  The examiner should also opine as to 
whether depression was permanently aggravated by the 
veteran's nicotine dependence.  

With regard to service connection for a gastrointestinal 
disorder, to include as due to nicotine dependence, the JMPR 
noted that the veteran was treated during service for 
gastroenteritis, which is shown in the service treatment 
records.  The Board notes that post-service, he has been 
treated for various gastrointestinal disabilities, including 
a hiatal hernia, a duodenal ulcer, and gastroesophageal 
reflux disease (GERD).  As such, it was indicated that the 
veteran should be afforded a VA examination to determine if 
any post-service gastrointestinal disability is related to 
inservice gastroenteritis, or otherwise to service.  

With regard to the claims for higher ratings for a deviated 
nasal septum and allergic rhinitis, the VA examinations of 
record are incomplete.  

A 30 percent rating is provided for allergic or vasomotor 
rhinitis with polyps.  Without polyps, but with greater than 
50-percent obstruction of nasal passages on both sides or 
complete obstruction on one side, a 10 percent rating is 
provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6502, a 10 percent evaluation (the 
maximum evaluation assignable under that code) may be 
assigned for traumatic nasal septum deviation with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.

In the JMPR, it was indicated that a new VA examination 
should be conducted to determine the degree of nasal 
obstruction on each side, including if the veteran has 
completed nasal obstruction of one or both sides.  The 
examiner should also address if the veteran has had nasal 
polyps from August 12, 1997, the effective date of service 
connection, onward.  

The veteran's representative indicated in July 2008 
correspondence that the veteran has been treated by VA and 
that his recent treatment records have not been obtained.  
Those records should be obtained and associated with the 
claims file.  

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Updated VCAA notification should be sent 
to the veteran as this case is being remanded.



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
ALL issues remaining on appeal.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Obtain and associate with the claims 
file copies of all VA clinical records, 
which are not already in the claims file, 
per the representative's July 2008 
correspondence.  

3.  Schedule the veteran for a VA 
examination(s) to include specialty 
evaluations, if necessary.  Any indicated 
tests should be accomplished.  The 
examiner(s) should review the claims 
folder prior to examination.  

The examiner should opine as to the 
following questions in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not:

(1) Did the veteran have nicotine 
dependence before he entered service.  If 
so, 

A.	Did the veteran's nicotine dependence 
undergo an increase in disability 
during service.  
B.	If the veteran's nicotine dependence 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.  

(2) If it is determined that the 
veteran's nicotine dependence did not 
preexist service, whether it is more 
likely than not, less likely than not, or 
at least as likely as not that the 
veteran's nicotine dependence began 
during service.  

(3) If the examiner finds that nicotine 
dependence either preexisted service and 
worsened during service or that it began 
during service, the VA examiner should 
opine as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not the veteran's 
depression is proximately due to, or the 
result of, nicotine dependence.  The 
examiner should also opine as to whether 
depression was permanently aggravated by 
the veteran's nicotine dependence.

(4) The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not that the veteran has a 
gastrointestinal disability which is 
attributable to service to include 
inservice gastroenteritis.  The examiner 
should address the pertinent post-service 
diagnoses including hiatal hernia, 
duodenal ulcer, GERD, and any other 
pertinent diagnosed disabilities.  

If the examiner has determined that 
nicotine dependence either preexisted 
service and worsened during service or 
that it began during service, the VA 
examiner should opine as to whether it is 
more likely than not, less likely than 
not, or at least as likely as not that 
any indicated gastrointestinal 
disabilities are proximately due to, or 
the result of, nicotine dependence.  The 
examiner should also opine as to whether 
any indicated gastrointestinal 
disabilities were permanently aggravated 
by the veteran's nicotine dependence

(5) The examiner should examine the nasal 
area and determine the degree of nasal 
obstruction on each side, including if 
the veteran has completed nasal 
obstruction of one or both sides.  If 
possible, the examiner should indicate 
the state of the veteran's nasal 
disabilities since August 12, 1997, the 
date of service connection.  The examiner 
should also address if the veteran has 
had nasal polyps from August 12, 1997, 
the effective date of service connection, 
onward.  All current manifestations due 
to the veteran's deviated nasal septum 
and allergic rhinitis should be 
identified.  

The examiner(s) should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

5.  With regard to the claim of service 
connection for depression as secondary to 
nicotine dependence, that matter should be 
initially adjudicated.  The veteran should 
thereafter be notified of his procedural and 
appellate rights as to this issue.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


